Final order of disposition, Family Court, New York County (Sheldon M. Rand, J.), entered April 9, 1992, which terminated respondent’s parental rights, which order was made pursuant to a fact-finding determination entered October 9, 1991, that respondent had permanently neglected his child for more than one year by failure to plan for the child’s future despite diligent efforts to help on the part of petitioner-agency, unanimously affirmed, without costs.
Findings of physical and sexual abuse against appellant had earlier been made, and upon the death of the child’s mother, the agency exerted diligent efforts on appellant’s behalf and was within its discretion in focusing its priorities on appellant’s most pressing problem (see, Matter of Ronald YY, 101 AD2d 895, 897). The agency specifically encouraged appellant to enroll in and complete a program for sexual offenders and referred him to several programs, but "[t]he agency is not a guarantor of an uncooperative parent’s success in overcoming predicaments.” (Matter of LeBron, 140 AD2d 276, 278.) Concur —Sullivan, J. P., Ellerin, Kupferman and Nardelli, JJ.